Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 1 of 28

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ANNA MEeNEIL, et al., )
) Case No.: 3:19-cv-00209
Plaintiffs, )
) Hon. Victor A. Bolden
Vv. )
YALE UNIVERSITY et al.,
Defendants. ;
)

 

MOTION OF FRATERNITY DEFENDANTS TO DISMISS COMPLAINT
PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1) and 12(b)(6)

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 2 of 28

I.

I.

1.

IV.

TABLE OF CONTENTS

PLAINTIFFS FAIL TO STATE A CLAIM AGAINST THE FRATERNITY

DEFENDANTS UNDER THE FAIR HOUSING ACT.......0:.: eee 310

A. No Plaintiff Is an “Aggrieved Person” Entitled To Bring Suit Under the

B. The Fraternity Defendants Fall Within the FHA’s Private Club

EBXOMPttON sa isesinipextnwamuasenisinentnvimncinmnmuniaaniaecnetnnnnaucia eNMRE commune

1, Fraternity Defendants Are Private Clubs Not Open to the Public.

2; The Housing Entities Provide Lodgings to Local Chapter

Members and Limit the Rental and Occupancy of Lodgings.........

3. The Fraternity Defendants Provide Lodging as an Incident to
Their Primary Purpose and Those Lodgings Are Owned for

Other Than a Commercial Purpose..........:ccccesseestereerseeessnseeseseseenes

PLAINTIFFS DO NOT STATE A CLAIM UNDER THE CONNECTICUT

PLAINTIFFS DO NOT STATE A CLAIM FOR CIVIL CONSPIRACY ...........

THE COMPLAINT DOES NOT STATE A CLAIM OF DISCRIMINATION
BY A “PLACE OF PUBLIC ACCOMMODATION” UNDER

A. The Complaint Does Not Adequately Allege That the Local Chapters
and National Organizations Are “Places of Public Accommodation”...

1. The Local Chapters and National Organizations Are Not Open
t0 the PUBIC weccrcoscuacanarseueevecereenersincnaangsermamneacinemeeome

Ds The Local Chapters Maintain Private Relationships With Their
Constituencies ........5cccccececeesseeeseesesecseceseecusecousecouseceeuueecusecensouens

3k Fraternity Defendants Have Not Eschewed Selectivity in Their
Membership .........0::ccccccccceseecesesesseceseeseseeueseeceueeuevesceessecuseesenensey

i

8

Co

10

1]

12

Me

13

13

i)

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 3 of 28

B. Construing State Law To Effectively Ban Fraternities Would Raise
Grave Concerns Regarding First Amendment Associational Rights........ 16
1. The Strength of the Local Chapters’ and National
Organizations’ Associational Interests Warrants Protection........ 18
De The Public Accommodation Statute Significantly Interferes
With the Associational Interests at ISSue ..........:ceceeenteeeerreeeeees 18
3. The Public Interest Is Not Served by the Interpretation of the
Statute Urged by Pla ntifts .n..ennnecvinsssrerrecmievremssiaaantitininaans Lo
4, The Statute Is Not Tailored or Intended to Eliminate Gender-
Specific Organizations miaicini ane aed 19

V. THE CLAIMS AGAINST DEFENDANT SIGMA ALPHA EPSILON

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 4 of 28

TABLE OF AUTHORITIES

Cases

ArtSkills, Inc. v. Royal Consumer Prods., LLC,

No. 3:17-cv-1552, 2018 WL 3520431, at *6 (D. Conn. July 20, 2018) ......csssesessreneseertererersnsves

Ashcroft v. Iqbal,

Aurecchione v. Schoolman Transp. Sys., Inc.,

426 F.3d 635 (2d Cir, 200D jissicsinenscnncnnssvancannciccurassrercnene nineteen

AvalonBay Communities, Inc.,

256 Conn. 557 (2001 siiscisinitinmiminnc inne nh a eeiiaN

Bd. Of Dirs. of Rotary Int'l v. Rotary Club of Duarte,

Bd. Of Dirs. Of a Int'l v. nay Club oft Duarte,
481 U.S. 537 (1987)... snrnaaresmnsanecianteikesilibibinieahl

Beckworth v. Bizier,

48 F. Supp. 3d 186 (D. Conn, 2014) .ccccevescsssossssssssssssssssssessssssssesssssenssssusesssssssnsnssnaneesesseseensnsvessen

Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) ccccccccecsesssssvsseeesssssesecesssssveevssssssseeseesssnsssvesssssssssreesasseversesssenseversersssenseseeeessssseeess

Caro v. Fidelity Brokerage Servs.,

No. 3:14-cv-01028, 2015 WL 1975463, at *11 (D. Conn. Apr. 30, 2015).....cccccccesseenserenseserrenee

Chi Iota Colony of Alpha alae Pi Fraternity v. al anne slams York,

502 F.3d 136 (2d Cir. 2007)...

Concepcion yv. Continuum of Care,

3:17-ev-1854, 2018 WL 6529178, at *2 (D. Conn. Dec. 12, 201 Bisnis aii

Corcoran v. German Soc. Soc’y Frohsinn, Inc.,

99 Conn. App. 839 (2007) ...cccccscecscenreeenseeseeeeseeessseeuseeeceuseceusceuaseuasseuascnuessereseeseueeseuseceusseesseuee es

DeForest v. Bank of New York Mellon,

No. 3:17-cv-01504, 2018 WL 4078275, at *3 (D. Conn. Aug. 7, 2018) (Bolden, J.) 00.0...

Friends of the Earth, Inc. v. Laidlaw Env’l Servs. (TOC), Inc..

528 U.S. 167. szsivzcrnannincricroncenenme ienanaicarenen ie ROE ARES

ill

. LO

18

i]

1]

18

Aispieparaaaaaaneen erie 6

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 5 of 28

FW/PBS, Inc. v. Dallas,

Global Network Communications, Inc. v. City of New York,
458 F.3d 150 (2d Cit. 2006) wissen once nn ae

Le

Goldstein v. Pataki,
5 1G Fal SO (le Com, ZO OR yaaa saa ia iu ip eae usb CNT ae

a)

Hack v. The President and Fellows of Yale College,
16 F. Supp. 2d 183, 192-93 (D. Conn, 1998), 0... eessscereceeessseeseserssseseesnaessesessnesesseneretsnsesessseriees OS 7

Harris v. Mills,
572 F.3d 66, 72 (2d Cir. 2009)......ccccscsseessssssnsccesseeesseeeessseesseessveessesessseessseetssceesssecersessseesseeensssees O

Kiwanis Int’l v. Ridgewood Kiwanis Club,
806 F.2d 468 Gad Cir, 1986 \icissicansunmnccamnaceumnasnansmanenemonseemanaiananemieamenenseses LO

LeBlanc-Sternberg v. Fletcher,
67 F.3d 412 (2d Cit, 1995) xine eae O

Lujan v. Defenders of Wildlife,

Macomber vy. Travelers ae & Cas. Cops
277 Conn. 617 (2006)... exohd esahtavapiasgasunasaniadtnlaiis iniGid onium ea imi auel eon oa aaunS 11

Martinez v. Riverbay Corp.,
16-CV-546 (KPF), 2016 WL 5818594, *2 (S.D.N.Y. Oct. 4, 2016)... ccccecccenceertreersttereseserenserens 4

Makarova v. United States,
201 3d, 110 Cod Cir; DOOD nccsuacemnesemanumecaroves eeraemeane annem TEIReKems MR nMReHoNserERS

N.J. Carpenters Health Fund v. Novastar Mortg., Inc.,
7a Fed. Apps 16 (2d Cir. 2018 biniencensmaoe cee 20

Phelps v. Kapnolas,
308\F.3d 180 (2d Cir. 200?) sxccsmacensanen Ao

Quinnipiac Council, Boy Scouts of America, Inc. v. Commission on Human Rights &
Opportunities,
204 Conn, 287( 198 7) emcaccssirexsenccncinsesasrence ean aeceanaceerneEm ras cea ERESENEREERREENNEEMNanER 12

Roberts v. United States Jaycees,

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 6 of 28

Spokeo v. Robins,
136 S.Ct. 1540 016) wscsesesssesccenmasasuacassescaeaniton iieaanperances iste etesniean Ga ules ran wenNnaati Lea aR Nae 6

State v. State,
No. CV9557527S, 1996 WL 737513 (Sup. Ct. Conn. Dec. 16, 1996) ....ccccccceeeessenteereneeeeee 14

United States Parole Comm'n v. Geraghty,

United States v. Columbus Country Club,
915 F.2d 877 (3d Cir. 1990).....cccccccceccceneeeneeesseeeeneeeensreeenseesesnsetseesneeenuersaasensetissnrensnereaersseerenes ©

United States v. N.Y.C. Dist. Council,
709 F. App’ 66, 62 (2d Cir, 2017) sssieccsnninsnmeresnrneencinanienamn EL

Viens v. America Empire Surplus Lines Ins. Co.,
113 F. Supp. 3d 555 (D. Comin, 2015 esssessicscn sateen aman maces LQ

Warth v. Seldin,

Statutes

42 US.C. § 3607(a). .. [ina ERS ee 6, 7
42 U.S.C. § 3613(a)(1)(A).. esuueeuseesuaesnseeasseeenseteesseteeeenneseenneseentanersneesstnerensrenseensnen 6
Conn. Gen. Stat. § 46a-64-c (“CFHA”), wh aad pane RE Lat reer et oaR rere a rara ibeeaaa tenes aussi

Fair semen Act, 42 U.S.C. anid et seq. CEES cs (eiedaiaras ani RS Raa aioe 2,5, 6, 10
FHA... spi SOSER RE RRETRIRRES TERRES Hace Hone RLaMLERRH RHETT ONL RRRRINe RS Nenere PASSIM

Rules

Fed. R. Civ. P. 12(1))esssescocsssssssseseccsssvusssesssvusesssssssussssssssssssusssssssssausssssssussssssvussussssssssassessssssssees 2y 4
Fed. R. Civ. P.12(b)(6))ssseescxerssscsscesverctunsvessscnesisieamsisusmnneercnaseescisereosmmeremonaencnec te A, 1

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 7 of 28

INTRODUCTION

The national fraternal organizations (the “National Organizations”)’, local Yale
University chapters of those organizations (the “Local Chapters”)’, and the corporations that
provide temporary student housing to members of those chapters (“the Housing Entities.),’° and
together with the National Organizations and Local Chapters, (collectively the “Fraternity
Defendants”) support the efforts of the individual Plaintiffs to make the Yale University
community a more welcoming place for all students. But Plaintiffs’ claims against the Fraternity
Defendants are wholly without merit, and their attempts to hold the Fraternity Defendants liable
for gender discrimination in housing and by places of public accommodation run afoul of both
federal and state law.

For almost a year, the individual Plaintiffs have unsuccessfully argued that the Fraternity
Defendants discriminated against them based on their gender in violation of Connecticut law.
Plaintiffs first sought relief through the Connecticut Commission on Human Rights and
Opportunities (“CHRO”), but in January, the CHRO dismissed their complaints at the initial,
pre-investigation stage, finding “no reasonable possibility that investigating the complaint will
result in a finding of reasonable cause” as to their claims of gender discrimination in places of

public accommodation.

 

' Alpha Epsilon Pi Fraternity Inc.; Alpha Delta Phi International Inc.; Chi Psi Fraternity; Delta Kappa
Epsilon Fraternity; Sigma Alpha Epsilon Fraternity; Sigma Chi Fraternity; Sigma Nu Fraternity Inc.;
Sigma Phi Epsilon Fraternity; and Zeta Psi Fraternity.

2 Alpha Epsilon Pi, Epsilon Upsilon; Yale Chapter of Alpha Delta Phi International, Inc.; Chi Psi
Fraternity, Kappa Delta Chapter; Delta Kappa Epsilon Fraternity Phi Chapter; Leo; Sigma Chi Fraternity,
Theta Upsilon Chapter; Sigma Nu Fraternity, Beta Alpha Chapter; Sigma Phi Epsilon, Connecticut Delta;
and Zeta Psi Fraternity, Eta Chapter.

> Mother Phi Foundation Inc.; Connecticut Omega of Sigma Alpha Epsilon House Corporation; Housing

Corporation of Sigma Chi at Yale I; SigEp Housing of Connecticut Delta LLC; High Street Housing
Corporation; ZP Nutmeg Associates Inc.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 8 of 28

Plaintiffs now seek a second bite at the apple by presenting those same, previously-
rejected Connecticut law claims to this Court, accompanied by wholly baseless claims against
the Fraternity Defendants under the Fair Housing Act, 42 U.S.C. § 3604 et seq. (“FHA”), and the
state version of that statute, Conn. Gen. Stat. § 46a-64b ef seqg., as well as an inadequately-pled,
conclusory “civil conspiracy” claim.

The First Amended Complaint (“FAC”) fails to state a claim against the Fraternity
Defendants. First, Plaintiffs do not and cannot state a claim of housing discrimination under the
FHA, because they make no allegation that they made inquiry regarding, applied for, or were
denied housing provided by any Fraternity Defendant, and because the Fraternity Defendants are
covered by the FHA’s private club exemption. Similarly, there are no allegations in the FAC that
Plaintiff Engender was involved in housing discussions or sought housing access of any kind.
Second, because Plaintiffs’ FHA and state-law equivalent claims fail, so must their claim that the
Fraternity Defendants conspired to violate those statutes. Finally, the Fraternity Defendants are
not “place[s] of public accommodation” under Connecticut Gen. Stat. § 46a-64 and therefore
cannot be liable under the statute for gender discrimination, as already determined by the CHRO.
Under Rules 12(b)(1) and 12(b)(6), this Court should dismiss Counts II-VI of the FAC in their
entirety.

RELEVANT BACKGROUND

In July 2018, Plaintiffs filed administrative complaints with the CHRO asserting that the
National Organizations and the Local Chapters are “place[s] of public accommodation” engaged
in gender-based discrimination in violation of Connecticut Gen. Stat. § 46a-64. As referenced
above, in January 2019, the CHRO dismissed the administrative complaints, finding “no

reasonable possibility that investigating the complaint will result in a finding of reasonable

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 9 of 28

cause” to pursue further action. Exhibit A.7. The CHRO concluded that while Connecticut’s
definition of “public accommodation” is more expansive than that under federal law, “not every
organization falls within the statutory definition of a public accommodation.”

In determining whether a particular organization is a “place of public accommodation”
under the Connecticut statute, courts and the CHRO “look at factors such as membership size
and selectivity.”° Applying those factors, the CHRO found that the fraternities at issue were not
public accommodations because their “membership is relatively contained” and “[m]ost
functions are limited to members and their guests, not the public at large.”

Plaintiffs amended their CHRO administrative complaint as to the Housing Entities on
December 6, 2018; the Housing Defendants filed a response on March 12, 2019. On May 7,
2019, Plaintiffs amended their Housing Complaint; given the lawsuit currently before this Court,
Plaintiffs and the Housing Entities have jointly requested a release of jurisdiction from the

CHRO. To date, the CHRO has not yet granted that release, and so the administrative complaint

against the Housing Entities remains pending.®

 

“ The Court may properly consider the CHRO’s decision in connection with the Defendant Fraternities’
motion pursuant to Fed. Rule Civ. Pro. 12(b)(6) because Plaintiffs incorporated by reference and relied on
the terms and effect of the CHRO decision in drafting their Complaint. See e.g., Global Network
Communications, Inc. v. City of New York, 458 F.3d 150 (2d Cir. 2006). Exhibit B (First Amended
Complaint) § 292 (relying on the January 14, 2019 CHRO determination to support that Plaintiffs
received releases of jurisdiction from the CHRO). In addition, the Court may take judicial notice of
documentation from an administrative proceeding without converting a motion to dismiss into a motion
for summary judgment. Concepcion v. Continuum of Care, 3:17-cv-1854, 2018 WL 6529178, at *2 (D.
Conn. Dec. 12, 2018) (taking judicial notice of, inter alia, CHRO notice of final agency action).

> Exhibit A.
9 ia
"Id.

® As Plaintiffs have yet to receive a release of jurisdiction from the CHRO, their purported claims against
the Housing Entities are procedurally premature.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 10 of 28

Plaintiffs filed this purported class action in February 2019, alleging that they sought
admission to several of the Local Chapters but were refused membership because of their gender.
Based on denials of “bids” from the Local Chapters, Plaintiffs now claim gender discrimination
in housing against all Fraternity Defendants under the FHA (Count II), civil conspiracy to
violate fair housing laws (Count IV), and discrimination and creation of a hostile environment by
the Local Chapters and National Organizations under Connecticut Gen. Stat. § 46a-64 (Counts V
and VI). Because Plaintiffs have not pled—and cannot plead—facts sufficient to support these
claims, this Court should dismiss them.

LEGAL STANDARD

Pursuant to Fed. R. Civ. P 12(b)(1), “[a] district court may properly dismiss a case for
lack of subject matter jurisdiction . . . if it lacks the statutory or constitutional power to
adjudicate it.” Martinez v. Riverbay Corp., 16-CV-546 (KPF), 2016 WL 5818594, *2 (S.D.N.Y.
Oct. 4, 2016) (alteration in original), quoting Aurecchione v. Schoolman Transp. Sys., Inc., 426
F.3d 635, 638 (2d Cir. 2005). “A plaintiff asserting subject matter jurisdiction has the burden of
proving by a preponderance of the evidence that it exists.” Martinez, 2016 WL 5818594 at *2,
quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In deciding a motion
pursuant to Fed. R. Civ. P. 12(b)(1):

... the court must take all facts alleged in the complaint as true and draw all

reasonable inferences in favor of [the] plaintiff, but jurisdiction must be shown

affirmatively, and that showing [may] not [be] made by drawing from the
pleadings inferences favorable to the party asserting it. Moreover, where subject

matter jurisdiction is contested, a district court is permitted to consider evidence

outside the pleadings, such as affidavits and exhibits.

Martinez, 2016 WL 5818594 at **6-7 (internal quotations omitted).

Further, pursuant to Fed. R. Civ. P. 12(b)(6), this Court should dismiss a complaint if,

after “accept[ing] the material facts alleged in the complaint as true and constru[ing] all

3677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 11 of 28

reasonable inferences in the plaintiff's favor,” the plaintiff has failed “to state a claim upon
which relief can be granted.” Fed. R. Civ. Pro. 12(b)(6); see Phelps v. Kapnolas, 308 F.3d 180,
183-84 (2d Cir. 2002) (internal quotation marks omitted). A complaint “must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007).

A complaint’s factual allegations must be “sufficient to raise a right to relief above the
speculative level.” Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008). While a complaint need
not contain “detailed factual allegations,” it must offer “more than an unadorned, the-defendant-
unlawfully-harmed-me accusation.” ArtSkills, Inc. vy. Royal Consumer Prods., LLC, No. 3:17-
ev-1552, 2018 WL 3520431, at *6 (D. Conn. July 20, 2018) (Bolden, J.), quoting /gbal, 556 U.S.
at 678. In other words, “[t]hreadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678, citing Twombly, 550 U.S. at
555. “Determining whether the complaint states a plausible claim for relief is ‘a context-specific
task that requires the reviewing court to draw on its judicial experience and common sense.’”
DeForest v. Bank of New York Mellon, No. 3:17-cv-01504, 2018 WL 4078275, at *3 (D. Conn.
Aug. 7, 2018) (Bolden, J.), quoting Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

ARGUMENT

1, PLAINTIFFS FAIL TO STATE A CLAIM AGAINST THE FRATERNITY
DEFENDANTS UNDER THE FAIR HOUSING ACT

Plaintiffs allege that they have been denied housing by the Fraternity Defendants based
on their gender in violation of the Fair Housing Act. Plaintiffs make no attempt to explain how
the Local Chapters, National Organizations, or Housing Entities engaged in such alleged

behavior, either separately or collectively; indeed, Plaintiffs claim only that the Housing Entities

3677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 12 of 28

“acted in concert” with the National Organizations or Local Chapters “to engage in
discriminatory .. . practices” (FAC § 60) with respect to housing.

But regardless, Plaintiffs’ FHA claim fails for two separate reasons: first, because there is
not a single allegation in the FAC that any Plaintiff ever applied or attempted to apply for
housing with any of the Fraternity Defendants, let alone that she was denied such housing; and
second, even if Plaintiffs had been denied housing by the Fraternity Defendants, such denial is
permissible under the FHA’s private club exemption as stated in 42 U.S.C. § 3607(a). As such,

this Court should dismiss Count III of the FAC in its entirety as to the Fraternity Defendants.
A. No Plaintiff Is an “Aggrieved Person” Entitled To Bring Suit Under the FHA

As a preliminary matter, only an “aggrieved person” may assert a private cause of action
under the FHA. 42 U.S.C. § 3613(a)(1)(A). “To establish that a plaintiff is an aggrieved person
under the Act, ‘a private plaintiff [must] allege injury in fact within the meaning of Article III of
the [United States] Constitution, that is, that he alleges distinct and palpable injuries that are
fairly traceable to [the] defendants’ actions.” Spokeo v. Robins, 136 S.Ct. 1540, 1547 (2016)
citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); Friends of the Earth, Inc. v.
Laidlaw Env’l Servs. (TOC), Inc., 528 U.S. 167, 180-81. See also Hack v. The President and
Fellows of Yale College, 16 F. Supp. 2d 183, 192-93 (D. Conn. 1998), quoting LeBlanc-
Sternberg v. Fletcher, 67 F.3d 412 (2d Cir. 1995). Plaintiffs, as the parties invoking federal
jurisdiction, bear the burden of establishing these elements. Spokeo, citing FW/PBS, Inc. v.
Dallas, 493 U. S. 215, 231 (1990). Where a case is at the pleading stage, the plaintiff must
“clearly . . . allege facts demonstrating” each element. Warth v. Seldin, 422 U.S. 490, 518
(1972). Plaintiffs fail to meet their burden to clearly allege facts demonstrating that they suffered

an injury under the Fair Housing Act.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 13 of 28

Plaintiffs’ claim consists of entirely self-serving and unsupported allegations that
“Defendant Fraternities...deny women the opportunity to rent units in the fraternity houses
because of their gender” (FAC § 163) and that “Defendant Fraternities refused to rent, refused to
negotiate for the rental of, and otherwise made unavailable or denied, dwellings to Plaintiffs” (id.
{ 270). But plaintiffs’ allegations are insufficient, as they have not asserted any injury under the
FHA, nor can they — according to their own FAC, at no point did any Plaintiff apply for or
attempt to apply for housing with the Fraternity Defendants. Consequently, the Fraternity
Defendants cannot have denied or otherwise refused to provide housing to any Plaintiff. Plaintiff
Engender makes the same barebones assertions, without any factual support whatsoever that it
used resources to seek equal access to housing.

Without such allegations, there can be no injury. Hack, 16 F. Supp. at 193 (finding that
“(t]he amended complaint has set forth no factual allegations that satisfy the injury-in-fact
element” of an FHA claim because “Yale has neither refused to provide residence hall
accommodations to the plaintiffs nor denied the plaintiffs rooms in the residence halls’).

Plaintiffs’ FHA claim therefore fails as a matter of law.
B. The Fraternity Defendants Fall Within the FHA’s Private Club Exemption

Even if the FAC could survive the pleading deficiencies described above (which it

6

cannot), the Fraternity Defendants are exempt from liability under the FHA’s “private club
exemption.” Under this provision -- notably absent in the FAC’s FHA claim --the statute
explicitly does not “prohibit a private club not in fact open to the public, which as an incident to
its primary purpose . . . provides lodgings which it owns or operates for other than a commercial

purpose, from limiting the rental or occupancy of such lodgings to its members or from giving

preference to its members.” 42 U.S.C. § 3607(a). That is precisely the situation here.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 14 of 28

To fall within the FHA’s private club exemption, a defendant must:

(1) be a “private club not in fact open to the public”; (2) provide

“lodgings;” and (3) only limit the “rental or occupancy of such

lodgings.” Furthermore, if a defendant provides “lodgings,” those

lodgings must be: (4) provided “as an incident to [the club’s]

primary purpose or purposes;” and (5) owned or operated “for

other than a commercial purpose.”
United States v. Columbus Country Club, 915 F.2d 877, 884 (3d Cir. 1990). A review of the
FAC conclusively establishes that, based on those five factors, the Fraternity Defendants fall
squarely within the private club exemption.

1. Fraternity Defendants Are Private Clubs Not Open to the Public

The Local Chapters are small, selective, private groups. As alleged in the Complaint,
each Local Chapter has between 27 and 69 members -- a small fraction of the Yale University
student population. FAC J 31-39. Plaintiffs’ other assertions -- that the Local Chapters host
parties and rent their spaces to other student groups (id. {| 196-98) -- do not change the fact that
the Local Chapters themselves are private clubs; if anything, the fact that the Local Chapters on
rare occasions allow members of the Yale student community to attend their social events or to
rent their spaces demonstrates that the vast majority of the time, the Local Chapters and the
facilities owned by the Housing Entities are open only to members, who are chosen, by
Plaintiffs’ own admission, through a lengthy and time-consuming selection process. Id. {| 288,
301. In other words, Plaintiffs provide nothing to contradict the fact that the Fraternity
Defendants are private clubs not open to the public within the meaning of the first prong of the
FHA’s private club exemption.

De The Housing Entities Provide Lodgings to Local Chapter Members
and Limit the Rental and Occupancy of Lodgings

The Housing Entities do indeed provide lodgings for members of the Local Chapters. As
alleged in the FAC, the Housing Entities offer accommodations to Local Chapter members

8

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 15 of 28

during the academic year and occasionally during the summer months pursuant to rental
contracts. Jd. 9159. Further, according to the FAC, the Fraternity Defendants allow only Local
Chapter members to rent accommodations in the properties owned by the Housing Entities,
thereby limiting the rental and occupancy of those dwellings. Jd. § 163. By the Plaintiffs’ own
concession, then, the Fraternity Defendants meet the second and third prongs of the FHA’s

private club exemption.

3. The Fraternity Defendants Provide Lodging as an Incident to Their
Primary Purpose and Those Lodgings Are Owned for Other Than a

Commercial Purpose

The allegations in the FAC provide explicit support for the remaining two prongs of the
private club exemption test. First, Plaintiffs allege that “the fraternity houses are integral to the
operations of Defendant Fraternities: they serve as the fraternities’ principal party venues, as
residences for many fraternity members, and as bases of operations at Yale. Having a fraternity
house is central to Defendant Fraternities’ abilities to attract new members and therefore garner a
steady stream of dues.” Jd. J 158. Once again, by Plaintiffs’ own concession, the Local
Chapters use the spaces owned by the Housing Entities for the primary purpose of developing a
social structure, not for the incidental purpose of providing members with lodging; further, the
Housing Entities do not own the spaces primarily for a commercial purpose, but because they are
“integral to the operations” of the Local Chapters. In other words, the FAC expressly pleads
facts in support of the fourth and fifth prongs of the FHA’s private club exemption.
Accordingly, even if Plaintiffs could otherwise plead a viable claim against the Fraternity
Defendants under the FHA—which, as discussed, they have not done and cannot do—they have
in any event pled themselves out of court by asserting all elements of the FHA’s private club
exemption. This Court can and should dismiss Count II] of the FAC against the Fraternity

Defendants.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 16 of 28

Il. PLAINTIFFS DO NOT STATE A CLAIM UNDER THE CONNECTICUT FAIR
HOUSING ACT

As they did in their FHA claim, Plaintiffs allege that the Fraternity Defendants engaged
in gender discrimination under the Connecticut Fair Housing Act, Conn. Gen. Stat. § 46a-64-c
(“CFHA”), by refusing to rent rooms to them. FAC § 270. But the same reasons discussed
above, Plaintiffs have not alleged any injury and therefore cannot state a claim under the statute.

Like the FHA, the CFHA limits claims to “aggrieved persons.” Conn. Gen. Stat. §46a-
98a. And like the FHA, the CFHA “‘requires...that a private plaintiff allege ‘injury in fact’
within the meaning of Article III of the Constitution.’” Viens v. America Empire Surplus Lines
Ins. Co., 113 F. Supp. 3d 555, 561 (D. Conn. 2015), quoting AvalonBay Communities, Inc., 256
Conn. 557, 592 (2001). See also Viens, 113 F. Supp. at 561 n.3 (“the Connecticut Supreme
Court has generally interpreted the CFHA in tandem with federal law”), AvalonBay, 256 Conn.
at 591 (“[I]n addressing claims brought under both federal and state housing laws, we are guided
by the cases interpreting federal fair housing laws.....despite differences between the state and
federal statutes.”).

As discussed above, Plaintiffs have not pled at any point in the FAC that they applied for
or attempted to secure housing in any of the facilities owned by the Housing Entities, occupied
by members of the Local Chapters, or otherwise used by the Fraternity Defendants. As such, the
Fraternity Defendants cannot have denied or otherwise refused to provide housing to any
Plaintiff, and Plaintiffs therefore have not adequately pled an injury. This Court should dismiss

Count [V of the FAC.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 17 of 28

II. PLAINTIFFS DO NOT STATE A CLAIM FOR CIVIL CONSPIRACY

Count V of the FAC alleges that the Fraternity Defendants conspired to violate the “fair
housing laws set forth in this complaint” -- ostensibly, the FHA and CHFA. But because
Plaintiffs have not pled the elements of civil conspiracy, let alone the elements of the underlying
statutes they allege were violated by the Fraternity Defendants, this claim must fail.

““The elements of a civil action for conspiracy are: (1) a combination between two or
more persons, (2) to do a criminal or an unlawful act or a lawful act by criminal or unlawful
means, (3) an act done by one or more of the conspirators pursuant to the scheme and in
furtherance of the object, (4) which act results in damage to the plaintiff” Caro v. Fidelity
Brokerage Servs., No. 3:14-cv-01028, 2015 WL 1975463, at *11 (D. Conn. Apr. 30, 2015)
(granting motion to dismiss pursuant to Fed. R. Civ. P.12(b)(6)), quoting Macomber v. Travelers
Prop. & Cas. Corp., 277 Conn. 617, 635-36 (2006). Further, “a claim of civil conspiracy must
be joined with an allegation of a substantive tort.” Beckworth v. Bizier, 48 F. Supp. 3d 186, 203
(D. Conn. 2014) (granting motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)), quoting
Macomber, 277 Conn. at 636.

Plaintiffs allege that the Fraternity Defendants conspired to “refuse to rent, refuse to
negotiate for the rental of, and otherwise make unavailable, dwellings to Plaintiffs” (FAC {| 282)
-- but as discussed above, the Fraternity Defendants did no such thing. Once again, Plaintiffs at
no point allege that they ever tried to rent or negotiated to rent rooms in the facilities owned by
the Housing Entities, and as such, the Fraternity Defendants could not have refused to rent such
rooms or otherwise denied housing to the Plaintiffs. Plaintiffs therefore have not alleged the
injury required both for a claim of civil conspiracy and for claims brought under the FHA and

CHFA. This Court must deny Plaintiffs’ civil conspiracy claim.

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 18 of 28

IV. THE COMPLAINT DOES NOT STATE A CLAIM OF DISCRIMINATION BY A
“PLACE OF PUBLIC ACCOMMODATION” UNDER CONNECTICUT LAW

Counts VI and VII of the Complaint assert that the Local Chapters and National
Organizations are “place[s] of public accommodation” that engaged in gender-based
discrimination in violation of Connecticut Gen. Stat. § 46a-64. But Plaintiffs have not pled—
because they cannot—that these Defendants constitute “place[s] of public accommodation”

under the statute. For that reason, these state-law claims fail as a matter of law.

A. The Complaint Does Not Adequately Allege That the Local Chapters and
National Organizations Are “Places of Public Accommodation”

Section 46a-64 prohibits discriminatory practices which deny any person within the State
full and equal accommodations in “any place of public accommodation” on the basis of “race,
creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age,
lawful source of income, intellectual disability, mental disability or physical disability... .”
Conn. Gen. Stat. § 46a-4 (emphasis added). “Although no organization is duty-bound to offer its
services and facilities to all comers, once such an organization has determined to eschew
selectivity” and thereby become a place of public accommodation, “under [Connecticut’s] statute
it may not discriminate among the general public.” Quinnipiac Council, Boy Scouts of America,
Inc. v. Commission on Human Rights & Opportunities, 204 Conn. 287, 299 (1987) (emphasis
added). Neither the Local Chapters nor the National Organizations constitute public
accommodations under the Connecticut statute as interpreted by both federal and Connecticut
courts.

To determine whether a particular establishment is a “place of public accommodation”
under Connecticut law, courts consider whether: (1) the establishment is open to the general

public; (2) it maintains a private relationship with its own constituency; and (3) it maintains

12

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 19 of 28

selectivity. Quinnipiac Council, 204 Conn. at 299. Accordingly, to plead gender-based
discrimination in violation of the statute, a plaintiff must allege facts sufficient to show that he or
she was denied access to a “place of public accommodation” based on these factors.

Notably, the CHRO—the Connecticut state agency responsible for implementing this
state statute—analyzed these factors and concluded that there was no reasonable possibility that
further investigation of Plaintiffs’ claims would result in a finding of probable cause, dismissing
the administrative complaints at its earliest opportunity to do so. Plaintiffs have alleged no
material facts in the FAC regarding these public accommodation claims that they did not provide
to the CHRO. The Court accordingly should follow the decision of the CHRO and dismiss
Counts VI and VII against the National Organizations and Local Chapters, as these groups do not
and cannot constitute “places of public accommodation” under Connecticut law.

1. The Local Chapters and National Organizations Are Not Open to the
Public

As discussed above, Plaintiffs allege that the Local Chapters and National Organizations
are “open to the public” because the Local Chapters host parties and infrequently rent their
spaces to other Yale student organizations. FAC J 196-98. Notably, Plaintiffs make no
allegations whatsoever as to the National Organizations. Further, Plaintiffs ignore both that the
Yale undergraduate community is not the “general public” and that hosting infrequent social
events does not remotely constitute maintaining relationships with the “public at large.” Indeed,
Plaintiffs’ assertions reinforce the fact that the Local Chapters are, in fact, private clubs that on

rare occasions welcome guests for social events.

2. The Local Chapters Maintain Private Relationships With Their
Constituencies

‘“TC]loverage under § 46a-64(a) depends, in each case, upon the extent to which a
particular establishment has maintained a private relationship with its own constituency or a

13

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 20 of 28

general relationship with the public at large.” Corcoran v. German Soc. Soc’y Frohsinn, Inc., 99
Conn. App. 839, 844 (2007) (citation and internal quotation marks omitted).

For example, in Corcoran, the trial court concluded that a German culture social club was
a “place of public accommodation” because it admitted virtually every male applicant to its
membership and frequently opened events to women and other members of the general public.
The club occupied a hall that was “used for weddings, birthday parties and other functions,” had
been “rented out for ‘swing dance’ lessons,” and could “be used by members and non-members”
alike. Jd. at *1. The plaintiff in Corcoran was a woman who, after an initial invitation to visit
the club, continued to return to the club “usually on a weekly basis” over the next six months;
“fs|he did not receive any specific invitations to the club, but would show up as she chose.” In
other words, the club did not maintain a private relationship with its members.

By contrast, in State v. State, No. CV9557527S, 1996 WL 737513 (Sup. Ct. Conn. Dec.
16, 1996), the court found that the University of Connecticut had not engaged in gender
discrimination in denying the plaintiff a position on the public university’s cheerleading squad
because, among other reasons, membership on the cheerleading team was not available to the
general public—it was instead “an extracurricular activity limited to a discr[ete] group of people
who meet certain specific qualifications.” Jd. at *9. For that reason, the cheerleading squad was
not a “place of public accommodation” under Connecticut law. Id.

Further undermining their assertion that the fraternities defendants do not maintain
private relationships with their own constituencies, Plaintiffs allege at length the benefits of
membership in the Local Chapters and National Organizations that are foreclosed to non-
member students, including:

alumni and professional connections, including connections to
prestigious banking and consulting firms, which often result in

14

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 21 of 28

coveted job offers and economic opportunities[,] . .. . regular

emails from recruiters or alumni professional resources[,] ... .

summer internships and job offers thanks to their fraternity alumni

networks and contacts[,] .... prime off-campus housing, coveted

parking spaces, and a national network of chapters that serve as the

members’ home bases on other campuses.
FAC 4 122. These allegations reflect allegedly exclusive benefits of being a member of these
private clubs, neither open nor available to the public.

3. Fraternity Defendants Have Not Eschewed Selectivity in Their
Membership

The only plausible reading of the FAC is that the Local Chapters are highly selective in
choosing their members. According to Plaintiffs, “Yale’s admissions office claims that the
Greek community comprises approximately 10% of the undergraduate population.”? FAC 4 173.
Candidates for fraternity membership go through a lengthy application process. As alleged in
the Complaint, once a year, at the beginning of the spring semester, the Local Chapters host a
series of events open to potential applicants. Jd. at § 127. According to Plaintiffs, “each
Fraternity has its own rush requirements (e.g. attendance at a specified number of events) which
applicants must meet in order to request a bid (i.e. apply) to the fraternity.”

Plaintiffs also allege that even if a Local Chapter’s members approve a particular
applicant, the National Fraternities retain the ability to veto the applicant’s induction. Jd. at {
150. As noted by the CHRO in dismissing Plaintiff Singer’s administrative complaint, that the
Local Chapters’ “membership is relatively contained” and that “[mJost functions are limited to
members and their guests, not the public at large” are “indicia of selectivity.” Such indicia

weigh against a determination that the Local Chapters and National Organizations are places of

 

° There are nine defendant fraternities and at least two sororities on campus. Accordingly, this Court may
reasonably infer that each organization comprises Jess than 1% of the total student population at one of
the nation’s most elite and selective undergraduate institutions. See FAC $f 8-9 (indicating the presence
of plural sororities on campus), J§ 31-39 (delineating nine individual defendant fraternities).

15

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 22 of 28

public accommodation under Kiwanis Int’l v. Ridgewood Kiwanis Club, 806 F.2d 468 (3d Cir.
1986).

Further, Plaintiffs allege that the Local Chapters and National Organizations remain
regulated and selective by “requir[ing] their members to adopt a predetermined chapter structure,
conform to certain brand and merchandise requirements, attend regular meetings, swear oaths of
allegiance, and... pay dues.” FAC § 153.

It is worth noting that in reviewing Plaintiffs’ assertions, the CHRO found that:

Information in the case file or likely to be produced during an
investigation shows that the Respondent’s membership is relatively
contained, turns over infrequently and mostly consists of the Yale
football team or close associates. Most functions are limited to
members and their guests, not the public at large. These are indicia
of selectivity.

In sum, Plaintiffs claim that only male undergraduate students who meet and complete all
Local Chapter recruitment requirements, complete and submit an application, are selected by the
brothers of that Local Chapter to receive a bid, and are approved by the National Organizations
can become members — or more properly, pledges, who must then complete a trial period in
order to become full members. Accordingly, the only plausible reading of the FAC is that the
Local Chapters and National Organizations are highly selective. For that reason, and because
they are not open to the public and because they maintain private relationships with their

members, they cannot constitute places of public accommodation under Connecticut law.

B. Construing State Law To Effectively Ban Fraternities Would Raise Grave
Concerns Regarding First Amendment Associational Rights

Even if the Connecticut statute could be construed to treat the Local Chapters and
National Organizations as “places of public accommodation” (and it cannot), a finding that these

organizations are places of public accommodation would contravene the First Amendment

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 23 of 28

associational rights of their members. This serious constitutional concern provides a critical
reason to construe the Connecticut statute as inapplicable here.

“(I]mplicit in the right to engage in activities protected by the First Amendment” is “a
corresponding right to associate with others in pursuit of a wide variety of political, social,
economic, educational, religious and cultural ends.” Roberts v. United States Jaycees, 468 U.S.
609, 622 (1984). That First Amendment right to intimate association — which includes the right
to join certain single-gender organizations — “reflects the realization that individuals draw much
of their emotional enrichment from close ties with others.” /d. at 619. The Local Chapters and
National Organizations enjoy this First Amendment right.

To determine whether a governmental rule unconstitutionally infringes on an
associational freedom, this Court “must balance .. . : (1) the strength of the associational
interests asserted and their importance to the [groups seeking protection]; (2) the degree to which
the rule interferes with those interests; (3) the public interests or policies served by the rule
imposed; and (4) the tailoring of the rule to effectuate those interest or policies.” Jd. This test is
intended to reflect the full spectrum of associational liberties from “the most intimate to the most
attenuated of personal attachments.” Jd. at 145, quoting Bd. Of Dirs. Of Rotary Int’l y. Rotary
Club of Duarte, 481 U.S. 537, 546, 107 S. Ct. 1940, 95 L. Ed. 2d 474 (1987) (quotation marks
omitted). The “question is whether upon balancing the pertinent factors, do the state’s interest
and the means of achieving them, justify the states’ intrusion on the particular associational
freedom?” Jd. Each of these factors weighs in favor of a ruling that construing the Local
Chapters and National Organizations as places of public accommodation under Connecticut law

would be an unconstitutional infringement on the rights of their members to intimate association.

3677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 24 of 28

1. The Strength of the Local Chapters’ and National Organizations’
Associational Interests Warrants Protection

The right to intimate association is not limited to family relationships; rather, the United
States Supreme Court instructs that such relationships must be located “on a spectrum from the
most intimate to the most attenuated of personal attachments.” Chi Jota Colony of Alpha Epsilon
Pi Fraternity vy. City University of New York, 502 F.3d 136, 144 (2d Cir. 2007), citing Bd. Of
Dirs. of Rotary Int'l v. Rotary Club of Duarte, 481 U.S. 537, 546 (1987). The criteria used to
measure the strength of an associational interest in intimacy include “size, purpose, selectivity,
and whether others are excluded from critical aspects of the relationship.” Jd. As discussed
above, each of these criteria weighs in favor of a finding that the Local Chapters’ and National

Organizations’ associational interests warrant protection under the First Amendment.

De The Public Accommodation Statute Significantly Interferes With the
Associational Interests at Issue

The State’s interference with the Local Chapters’ and National Organizations’
rights to intimate association would wholly undermine their ability to select their own members.
The men who have joined these organizations have selected to associate with each other in
furtherance of the mission and purpose of each Local Chapter and National Organization. A
ruling that these entities constitute places of public accommodation that must admit non-male

members would directly interfere with the very associational interests at issue here.

3. The Public Interest Is Not Served by the Interpretation of the Statute
Urged by Plaintiffs

Although “{t]here is undoubtedly a compelling interest in eradicating
discrimination based on gender[,]” Plaintiffs cannot demonstrate that Conn. Gen. Stat. § 46a-64
was intended to accomplish this purpose in the context of fraternities. Chi Jota, 502 F. 3d at

*148 (citation omitted). Instead, the Connecticut statute expressly carves out some forms of

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 25 of 28

association by gender — for example, as they pertain to “rental of sleeping accommodations
provided by associations and organizations which rent all such sleeping accommodations on a
temporary or permanent basis for the exclusive use of persons of the same sex or [] separate
bathrooms or locker rooms based on sex.” Conn. Gen. Stat. § 46a-64(b). In other words, the
plain text of the statute demonstrates that it is not designed to unequivocally eradicate gender-

specific spaces, and that the public interest would not be served by doing so.

4, The Statute Is Not Tailored or Intended to Eliminate Gender-Specific
Organizations

As the CHRO found, in enacting the public accommodation statute, the State did not
intend to target gender discrimination in private organizations. Rather, both the plain text of the
statute and the test by which an organization is deemed either private or public contravene that
conclusion. The Local Chapters and National Organizations respectfully contend if they are
entitled to any degree of associational protection whatsoever, such protection should militate
against public accommodation status, particularly as the statute is not tailored to accomplish

Plaintiffs’ goals as to private organizations — and, indeed, contains exceptions for the same.

si THE CLAIMS AGAINST DEFENDANT SIGMA ALPHA EPSILON
FRATERNITY ARE MOOT

Plaintiffs’ purported claims against Defendant Sigma Alpha Epsilon Fraternity (“SAE
National”) are moot on the grounds that there is no SAE local chapter at Yale. SAE National
was affiliated with a local chapter, Connecticut Omega Chapter of SAE (‘CTOM”), which was
chartered until August 9, 2018.'!° SAE National disaffiliated with the local society at Yale,
known as LEO.'' Following the suspension of CTOM’s charter, there is no longer an SAE local

chapter at Yale, and Plaintiffs’ purported claims are moot.

 

'° Ex. B at $35.
19

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 26 of 28

Under Article II] of the Constitution, a federal] court cannot adjudicate an issue unless it is
presented with an actual ‘case or controversy.” N.J. Carpenters Health Fund v. Novastar
Mortg., Inc., 753 Fed. App’x 16, 19 (2d Cir. 2018), citing United States Parole Comm'n vy.
Geraghty, 445 U.S. 388, 395-96 (1980). “A dispute is moot if the possibility of relief is so
remote and speculative that any decision on the merits would amount to a declaration of
principles or rules of law which cannot affect the matter in issue in the case.” United States v.
N.Y.C. Dist. Council, 709 F. App’x 60, 62 (2d Cir. 2017) (internal quotation marks omitted)
(citation omitted). Here, there is no actual case or controversy, nor any injunctive relief the
Court could grant as against SAE National, that would “integrate” a local chapter SAE by

gender. FAC at p. 106. As such, Plaintiffs’ claims against SAE National are moot.
CONCLUSION

For the foregoing reasons, the Fraternity Defendants respectfully request that the Court
dismiss with prejudice all claims against the fraternity defendants, specifically Counts ITI-VII.

Dated: New York, New York
May 31, 2019
Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Joan M. Gilbride

Joan M. Gilbride (Ct.13836)

Laura B. Juffa (Pro Hac Vice)

Stephanie Fox (Pro Hac Vice)

Attorneys for Defendants Alpha Delta Phi
International Inc., Alpha Epsilon Pi Fraternity,
Inc., Conn. Omega of Sigma Alpha Epsilon, Alpha
Kappa Delta of Chi Psi, Alpha Epsilon Pi, Epsilon
Upsilon, Chi Psi Fraternity, Delta Kappa Epsilon
Fraternity, Edward Donahue, III, Leo, High Street
Housing Corporation, Delta Kappa Epsilon, Phi

 

 

"7g,
20

5677692
TO:

Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 27 of 28

(via ECF)
All counsel of record

Chapter, House Corporation of Sigma Chi at Yale,
Sigma Phi Epsilon, Connecticut Delta Chapter,
Sigma Alpha Epsilon Fraternity, Sigma Chi
International Fraternity, Sig Ep Housing of
Connecticut Delta LLC, Mother Phi Foundation,
Inc., Sigma Chi, Theta Upsilon Chapter, Sigma Nu
Fraternity Beta Alpha Chapter, Sigma Nu
Fraternity, Inc., Sigma Phi Epsilon Fraternity, Yale
Chapter of Alpha Delta Phi International, Inc., Zeta
Psi Fraternity, Inc., ZP Nutmeg Association, Zeta
Psi, ETA Chapter.

120 Broadway, 14"" Floor

New York, New York 10271

Telephone: 212.980.9600

Facsimile: 212.980.9291

Email: jgilbride@kbrlaw.com

Email: ljuffa@kbrlaw.com

Email: sfox@kbrlaw.com

Stanton Jones (Pro Hac Vice)

Emily Newhouse Dillingham (Pro Hac Vice)
Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave, NW

Washington, DC 20001

Telephone: 202-942-5563

Email: stanton.jones@arnoldporter.com
Email: emily.dillingham@arnoldporter.com

2]

5677692
Case 3:19-cv-00209-VAB Document 76-1 Filed 05/31/19 Page 28 of 28

CERTIFICATE OF SERVICE

I certify that on this day 31° of May, 2019, the foregoing was electronically filed through
this Court’s CM/ECF system, which will send a notice of filing to all counsel who are registered

uSers.

/s/ Joan Gilbride
Joan M. Gilbride

 

22

5677692
